On Petition for Rehearing, filed April 27, 1916.
Upon petition for rehearing respondent insists that this court has no-right to consider the insufficiency of the evidence because this appeal is-*74from the judgment, and not from the order denying appellant’s motion for a new trial. We are cited to Hedderich v. Hedderich, 18 N. D. 489, 123 N. W. 276. An examination of this case, however, not only •does not support respondent’s contention, but shows exactly the opposite. At page 492 of the state report we find the following language: “It is respondent’s contention that, in view of the fact that appellant urged on his motion for a new trial all the questions now urged on the appeal from the judgment, that the order denying such motion is, in effect, res judicata, and can be reveiwed by this court only on an appeal from the order. Numerous cases are cited and relied upon in support of such contention, but we find none directly in point, and we have been unable, through an extended research, to find any authority for such a rule. . . . (page 493) Our conclusion, therefore, is that the appeal from the judgment presents to this court the alleged errors of law occurring at the trial as preserved in the judgment roll, although such alleged errors were also urged as grounds for a new trial in the court below, and the order denying such new trial is unappealed from.”
The petition for rehearing is denied.